Name: Commission Decision of 30 December 1980 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  means of agricultural production;  plant product
 Date Published: 1980-12-31

 Avis juridique important|31980D136080/1360/EEC: Commission Decision of 30 December 1980 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 384 , 31/12/1980 P. 0044 - 0045COMMISSION DECISION of 30 December 1980 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (80/1360/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 79/967/EEC of 12 November 1979 (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the French Republic, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1978 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1980, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the varieties of maize concerned have not been the subject of official growing trials in the French Republic in view of the French application; Whereas the varieties of maize concerned have an FAO maturity class index over 700 ; whereas it is well known that the varieties of maize which have an FAO maturity class index over 700 are not yet suitable for cultivation in the French Republic (second subparagraph of Article 15 (3) (c) of the abovementioned Directive); Whereas the variety Lara (cocksfoot) has been the subject of official growing trials in the French Republic; Whereas the results of these trials have led the French Republic to realize that this variety is inferior there, as regards value for cultivation or use, to other comparable varieties accepted in the French Republic; Whereas for this variety, the results of the trials show that it does not produce results in the French Republic which, with respect to their resistance to harmful organisms, correspond to those obtained from a comparable variety accepted there (first subparagraph of Article 15 (3) (c) of the said Directive), although in certain circumstances this is compensated to some extent by other superior characteristics (second sentence of Article 5 (4) of the said Directive); Whereas, therefore, the application of the French Republic in respect of all these varieties should be granted in full; Whereas the cases of other varieties are now being carefully examined by the Commission; Whereas in respect of the varieties Dovey (tall fescue), Britta and Triton (red clover), as well as for the following varieties included in Commission Decisions 79/94/EEC (3) and 80/127/EEC (4) : Aled, Astra, (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 293, 20.11.1979, p. 16. (3)OJ No L 22, 31.1.1979, p. 19. (4)OJ No L 29, 6.2.1980, p. 33. Gollum, Grasslands Pawera, Palna (red clover), the French Republic has not yet been able, for reasons in part beyond its control, to justify its application; Whereas the time limit specified in Article 15 (1) of the abovementioned Directive should therefore, where the French Republic is concerned, be extended for an appropriate period to allow it to prepare the necessary information on these varieties (Article 15 (7) of the abovementioned Directive); Whereas other varieties are no longer included in the French application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1981 common catalogue of varieties of agricultural plant species: I. Fodder plants Dactylis glomerata L. Lara II. Cereals Zea Mays L. Colorado Dekalb XL 73 Dekalb XL 78 Dekalb XL 79 Dekalb XL 85 Elettra Gamma 640 H 73 41 45 H 74 41 78 Nike Korall U 386 Prolin. Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the French Republic is concerned, extended from 31 December 1980 to 31 March 1981 in respect of the following varieties: Fodder plants (1) Festuca arundinacea Schreb. Dovey (2) Trifolium pratense L. Aled Astra Britta Gollum Grasslands Pawera Palna Triton. Article 5 This Decision is addressed to the French Republic. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President